El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Los seis condueños de una finca rústica otorgaron escri-tura pública para hacer cesar la comunidad con uno de ellos y con tal fin hicieron constar que la finca tiene un valor de $1,610; que uno de ellos tiene en la misma un condominio de 8/14 partes, que son $920 en su valor, teniendo los otros cinco un condominio de 6/14 partes equivalentes a $690; y que dividían la finca en dos porciones, adjudicando una al condueño de 8/14 partes y la otra a los cinco restantes en pro indiviso. Los cinco condueños presentaron esa escritura en el registro de la propiedad con $5 en sellos de rentas internas para que fuese inscrita a nombre de ellos la adju-, dicación de una parte de la finca, pero el registrador les de-volvió el documento por haberse negado esos condueños a entregarle $6 más en sellos de rentas internas, que según él faltan para completar los derechos que devenga la ins-cripción de los condominios a favor de los cinco condueños, *446porque el valor del inmueble objeto de la división de la co-munidad o sea la finca principal, • es de $1,610, correspon-diendo a cada condueño la suma de $2 en sellos por ser el valor de su condominio $138, de acuerdo con el No. 5 del arancel, por exceder el valor de la finca principal de $1,000. Contra esa resolución fué interpuesto este recurso guber-nativo.
La Ley No. 32 de 30 de noviembre de 1917 (tomo 2o. de las leyes de ese año, página 309) enmendando la ley asig-nando sueldos a los registradores de la propiedad, dispone en el arancel No. 5 que por cada inscripción o anotación y con-siguientes notas marginales que no estén comprendidas en los números precedentes se cobrarán las cantidades que fija a continuación, apareciendo que por las inscripciones o anota-ciones extensas se cobrarán $2 por cada finca o derecho cuyo valor sea de $100 a $200. Y al final de este arancel se dice que cuando el valor de la finca o derecho no exceda de $1,000 y fuera adquirido por varias personas pro indiviso, no se cobrará la inscripción a cada persona, sino - por la suma total de los valores de las participaciones, y en la pro-porción que concierna a cada persona.
Según ese arancel cada condueño ha de pagar de acuerdo con el valor de su condominio, a menos que el valor total de la finca que ha de ser inscrita en pro indiviso no exceda de mil dólares, en cuyo caso se cobrará por la suma total de los valores de las participaciones. En este caso el valor total de los condominios que se tratan de inscribir es de $690 y no excede por tanto de $1,000, por lo que de acuerdo con la excepción contenida en . el arancel no se cobrará la inscripción a cada persona sino de acuerdo con el total de dichos valores; pero para solicitar el registrador $6 más sobre los $5 que le fueron entregados se funda en que el valor de la finca principal de donde se hace la segregación es superior a $1,000 por lo que entiende que no es aplicable la expresada excepción.
Es cierto que la finca original vale $1,610, y seguramente *447que de acuerdo con esa cantidad fueron cobrados los dere-chos de arancel cuando la finca fué inscrita a favor de los seis condueños, pero ahora no se trata de inscribir esa finca sino una parte de ella como una nueva finca a favor de los cinco recurrentes por lo que el valor total de la porción que se trata de inscribir es el que hay que tener en cuenta para el cobro de los derechos, y como ese valor es de $690 no puede cobrarse la inscripción a cada condueño sino por el valor total de la finca o derecho que se pretende inscribir. La opinión del Procurador General en que se funda el regis-trador (Opiniones del Procurador General de Puerto Rico, Vol. IX de 1920, pág. 83) no es aplicable a este caso, porque en aquel caso se trataba de la venta de una finca valorada en $1,100 hecha a cuatro personas en comunidad.

La resolución recurrida debe ser revocada para que el Registrador proceda de acuerdo con esta opinión.